Citation Nr: 0123387	
Decision Date: 09/26/01    Archive Date: 10/02/01	

DOCKET NO.  00-10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of renal cancer, including a right radical 
nephrectomy, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1944 to November 
1946.  For World War II service, the veteran was awarded the 
Army of Occupation Ribbon (Japan), among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and June 1999 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which found that the 
veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for 
postoperative residuals of renal cancer, to include as due to 
ionizing radiation exposure.  

While the veteran initially requested a Travel Board hearing 
to be conducted at the RO, a report of contact from August 
2001 indicates that the veteran withdrew his request for such 
hearing.  38 C.F.R. § 20.702 (e) (2001).  This case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for the renal 
cancer was denied by the RO in rating decisions issued in 
June 1991, March 1992, and September 1992; the veteran was 
notified of those decisions and his appellate rights but he 
did not file an appeal.

2.  Some of the evidence submitted since the September 1992 
RO decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for postoperative residuals of renal cancer, 
including a right radical nephrectomy.




CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying service 
connection for renal cancer attributable to radiation 
exposure is final.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1103 (2001).

2.  The evidence received in support of the veteran's 
application to reopen a claim for service connection for 
postoperative residuals of renal cancer, including a right 
radical nephrectomy, to include as due to ionizing radiation 
exposure, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations: During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001), which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, in view of the Board's 
decision to reopen this claim, there is a duty to assist 
under VCAA and its implementing regulations, which will be 
addressed in the remand that is appended to this decision. 

The veteran's claim for service connection for renal cancer 
was denied by the RO in rating decisions issued in June 1991, 
March 1992, and September 1992; the veteran was notified of 
those decisions and his appellate rights but he did not file 
an appeal.
Therefore, the September 1992 rating decision became final.  
38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. §§ 3.156, 20.302, 
20.1103.

However, 38 U.S.C.A. § 5108 states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim." 
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In 
this case, as there is a prior final RO rating decision in 
September 1992, the claim may not be reopened and allowed 
unless new and material evidence is presented or secured.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the September 1992 
RO rating decision, the last disposition in which the 
veteran's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran who served for 90 days or more during a 
period of war develops a malignant tumor to a degree of 10 
percent or more within one year from separation from such 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 3.307, 3.309 
(2001). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d) (2001).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2001).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946 (as 
in this case); or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2000).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2001).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  The fact that the veteran 
may not meet the requirements of a presumptive regulation 
would not in and of itself preclude him from establishing 
service connection as he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation.  

Analysis:  The service personnel records confirm that veteran 
had service with U.S. Occupation Forces in Japan following 
World War II.  In December 1990, the Defense Nuclear Agency 
reviewed Army historical records, which confirmed the 
veteran's presence in the Hiroshima area during the American 
Occupation of Japan at Kure, Honshu (approximately 9 miles 
southwest of Hiroshima) from October 7, 1945, until November 
3, 1945.  In his most recent application to reopen the claim, 
the veteran contended that he did not actually depart the 
Hiroshima area until later, specifically December 23, 1945, 
and he submitted a service personnel record in support of 
this contention.  

The service medical records and available post-service 
medical records do not show the onset or manifestation of 
renal cancer during service or for many years thereafter.  
The veteran underwent a right radical nephrectomy in July 
1985, approximately 39 years after his separation from 
service.  The veteran claims that renal cancer resulted from 
his exposure to ionizing radiation during his participation 
in the occupation of Japan, in the area of Hiroshima in 1945, 
after the atomic bombing.

The evidence on file at the time of the previous final 
denials of the veteran's claim in 1991 and 1992 included 
medical records from the 1980's.  Also on file was a report 
provided by the Defense Nuclear Agency in December 1990 which 
verified the veteran's service in Japan in 1945 and which 
included reference to scientific dose reconstruction data 
indicating that, "using all possible worst case assumptions, 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion [was] less than 1 rem."  Also on file was a May 
1991 statement from the VA Assistant Chief Medical Director 
for Environmental Medicine that, following review of the 
veteran's claims folder and the Defense Nuclear Agency 
radiation dose estimate, concluded that there was "a 99 
percent credibility that there is no reasonable possibility 
that it is as likely as not that the veteran's kidney cancer 
was related to his exposure to ionizing radiation."  There 
was, at the time of the previous final denials, no 
alternative or contradictory radiation dose estimate.

In attempting to reopen his claim, the veteran submitted a 
statement from his private treating physician (Dr. TWL) in 
June 1998, which restated known facts that the veteran had a 
right renal tumor and underwent right radical nephrectomy in 
July 1985.  This statement while new was not material since 
it simply restated evidence clearly documented in other 
clinical records on file at the time of prior final denials.  

However, in January 1999, the veteran submitted another 
statement from Dr. TWL,  which noted the veteran's known 
presence in or about Hiroshima after the atomic explosion, 
and which concluded, in pertinent part, that an opinion that 
his renal cancer was not related to this was "simply 
ludicrous."  The doctor also concluded that this exposure had 
"to be the main risk factor and etiological factor in these 
medical problems...."

While this statement failed to provide any rationale for its 
underlying conclusion, it  was not of record at the time of 
the September 1992 final RO decision and it supports the 
veteran's contention that his renal cancer is causally linked 
to inservice ionizing radiation exposure.  The Board finds 
that this evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for postoperative residuals of renal 
cancer, including a right radical nephrectomy, to include as 
due to ionizing radiation exposure.  It follows that the 
evidence received in support of the veteran's application to 
reopen a claim for service connection for postoperative 
residuals of renal cancer, including a right radical 
nephrectomy, to include as due to ionizing radiation 
exposure, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

ORDER

New and material evidence having been submitted, the claim 
for service connection for the residuals of renal cancer, 
including a right radical nephrectomy, to include as due to 
exposure to ionizing radiation, is reopened; to this extent 
only, the appeal is granted, subject to the following remand 
provisions.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100. It is the Board's judgment that there is a 
further duty to assist the veteran with the development of 
his reopened claim for service connection for the 
postoperative residuals of renal cancer, including a right 
radical nephrectomy, to include as due to exposure to 
ionizing radiation.

There is competent medical evidence that does against the 
veteran's claim.  While the veteran's private treating 
physician (Dr. TWL) submitted a statement in support of his 
claim in January 1999, this statement is conclusory in nature 
and fails to provide any underlying explanation of the basis 
for the conclusion contained therein.  However, it is the 
Board's judgment that this doctor should be given an 
opportunity of providing a more complete explanation for his 
apparent conclusion that the veteran's renal cancer is 
attributable to radiation exposure incurred during service in 
Japan in 1945.  Additionally, the veteran will be provided 
the opportunity of submitting any additional evidence or 
argument he has in support of his claim. 

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board finds that a medical opinion must be 
obtained from an appropriate specialist to address the issue 
of whether it is at least as likely as not that the veteran's 
renal cancer is related to any incident of service, to 
include his exposure to ionizing radiation.  

It is also the Board's judgment that the RO must review the 
claims file and address in the first instance whether any 
additional notification or development action is required 
under the VCAA regarding the issues on appeal, to include the 
new notification requirements and development procedures 
contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 66 Fed. Reg. 45,620 (Aug. 
29, 2001), to be codified at 38 C.F.R. § 3.159. 

Accordingly, this case is REMANDED for the following actions:

1.  Initially, the veteran should be 
provided the opportunity of submitting 
any additional evidence or argument he 
may have with respect to his pending 
claim for service connection for the 
postoperative residuals of renal cancer, 
to include a right radical nephrectomy, 
to include competent evidence showing 
that his actual radiation exposure in 
Japan in 1945 was higher or more 
significant than that reflected in the 
December 1990 statement of the Defense 
Nuclear Agency, if such evidence is 
available.  The RO should offer to assist 
the veteran in collecting any additional 
evidence or medical records identified by 
the veteran.

2.  The RO must review the claims file to 
determine whether any additional 
notification or development action is 
required under the VCAA regarding the 
issue on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), to be 
codified at 38 C.F.R. § 3.159. 

3.  The RO should make copies of (1) the 
December 1990 statement of the Defense 
Nuclear Agency and the (2) May 1991 
statement of the VA Assistant Chief 
Medical Director for Environmental 
Medicine, and of (3) Dr. TWL's January 
1999 statement and mail these copies to 
Dr. TWL (at PO Box 1754, Brownwood, 
Texas, 76804) together with a cover 
letter requesting this doctor to provide 
a rationale in support of his January 
1999 statement attributing the veteran's 
renal cancer to radiation exposure in 
Japan in 1945.  This private physician 
should be provided a reasonable period of 
time to assemble a responsive letter, 
which more fully explains the basis for 
his conclusion that the veteran's renal 
cancer is directly attributable to 
radiation exposure in 1945.  Any evidence 
obtained should be added to the claims 
folder.

4.  After completion of the above 
development, the RO should forward the 
veteran's claims folder, including all 
evidence collected pursuant to the above 
paragraphs, to a VA oncologist (with whom 
the veteran has had no previous contact) 
for a review of the record and an 
opinion.  The VA oncologist's attention 
should be directed to the to the dose 
estimate of the Defense Nuclear Agency of 
December 1990, the May 1991 letter from 
the VA Assistant Chief Medical Director, 
all statements and evidence submitted by 
the veteran's private physician, Dr. TWL, 
and any other relevant evidence obtained 
pursuant to this remand.  After 
completing his review, the VA oncologist 
should opine whether it is more, less, or 
equally likely that the veteran's renal 
cancer is causally related to his 
exposure to ionizing radiation during his 
military service in Japan in 1945.  This 
physician should be requested to provide 
a complete rationale with reasons and 
bases to support the opinion provided.  

5.  After completing the above 
development, the RO should review the 
file to determine whether the elements of 
this remand have been complied with as 
far as practicable.  If the VA oncologist 
opinion fails to answer the question 
posed, it should be returned for 
corrective action.  Thereafter, the RO 
should adjudicate the veteran's claim on 
a de novo basis.  If the decision remains 
adverse to the veteran, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative and provide them with an 
opportunity to respond.  The case should 
thereafter be returned to the Board after 
compliance with all appellate procedures.  
The veteran need not take any action 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals





Error! Not a valid link.

